                              IN THE UNI STATES BANKRUPTCY COURT
                             FOR THE M DLE DISTRICT OF PENNSYLVANIA
     IN RE:
     Salina Mylov Cancel

                                                                           Chapter    13

     Salina Mylov Cancel
                                                                           Bankruptcy No.       5:   t7-bk-01g35-RNO
                    v.

    Wells Fargo Bank, N.A.




                              STIPULATI N IN SETTLEMENT OF DEBTOR,S
                                                   ON TO APPROVE SALE

          It is hereby stipulated by a            among Phelan Hallinan Diamond
   Wells Fargo Bank, N.A., and patri
                                                                                        &    Jones,    LLp, counsel for
                                                  James Best, Esquire, counsel for the Debtor,
                                                                                               as followsi";rl.. i

             l.    Wells Fargo Bank, N.A is the holder of a first mortgage
                                                                           lien on the property located at
                   1791 Big Ridge Drive Monroe Counfy, East
                                                                     Stroudsburg, penns Ivania 1g302
                   (hereinafter "premises,').

          2        The Debtor filed a Moti        to Approve Sale.
          a
          J       The parties agree that W lls Fargo Bank, N.A.
                                                                        will   be paid in   full from   rhe proceeds   of
                  the sale of the Premises t the time of closins.


         4        The Closing Agent is di        :ted to issue funds sufficient to pay the first mortgage.iienin
                  full directly to               t as per the instructions provi led.


         5        Closing is required withi       30 days ofthe payoffquote date or a llew payoffis
                                                                                                    requirfa
                  'uvjthin 30 days of closin


         6.       The deadline for the sale closing and receipt
                                                                of funds shall be within 90 days fropr the
                  date of the order         rg Motion for Sale.



         7        Should the Debtors fail        pay the first mortgage lien at the time of
                                                                                            closing, Respo,ndent
                  shall send Debtors and         unsel a written Notice of Defaurt of this strputution.
                  default is not cured withi
                                                                                                               'irit .
                                                 t ten (10) days of the date of the Notice, counsel
                  C ertific ati on of D efault
                                                                                                    shall       file a
                                                 th the Court and the Courl shall enter an Order granting
                                                                                                                relief




Case 5:17-bk-01835-RNO                 Doc 64 Filed 07/28/20 Entered 07/28/20 14:10:38                             Desc
                                       Main Document    Page 1 of 2
                from the Automatic    ay.an! waiving Rule 4001 (a)(3) so that the Relief
                immediately effective nd enforceable.                                    O.rder is


           8.   The parties agree that facsimile signature
                                                           shall be considered an original signature,,

           9.   The parties request th   this Court sign and docket an Order approving
                                                                                       Stip,rfdtlii,   :.




   Date:   July 27,2020


                                               io J. Hanyon, E
                                          ATTORNEY FOR RESPO


                                            pah.4rA          Feaf
                                          ATTORNEY FOR MOVANT




Case 5:17-bk-01835-RNO           Doc 64 Filed 07/28/20 Entered 07/28/20 14:10:38                   Desc
                                 Main Document    Page 2 of 2
